did not testify as an expert. Rather, the officer's opinion was based on his
                own personal observations and investigations in cases involving copper
                wire theft. While appellant contends that the officer relied on "10 to 12
                reports" in forming his opinion, the record reflects that the officer testified
                that he had been personally involved in "10 or 12 cases." Thus, the district
                court did not abuse its discretion in finding that the officer did not testify
                as an expert and that a mistrial was not warranted.
                            Second, appellant argues that the district court erred by
                denying his motion for a mistrial based on a violation of Brady v.
                Maryland, 373 U.S. 83 (1963). Appellant contends that the State violated
                Brady by failing to disclose that police officers found wire in appellant's
                pocket at the time of his arrest. We conclude that the district court did not
                err in finding that a mistrial was not warranted because evidence of the
                wire was not favorable to the defense, and the prosecution as a general
                rule does not have a duty to disclose inculpatory evidence to the defense.
                Mazzan v. Warden, 116 Nev. 48, 66-67, 993 P.2d 25, 36-37 (2000); Furbay
                v. State, 116 Nev. 481, 487, 998 P.2d 553, 557 (2000). Therefore, we




                                                              • #1P-L
                             ORDER the judgment of conviction AFFIRMED.




                                                                 °                    J.
                                                     Gibbon s


                                                                                      J.
                                                     Doug



                                                     Saitta

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                cc:   Hon. Valorie J. Vega, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A